action was brought on a warranty contained in a bill of iJ' sale of a negro woman, .made by Goodloe to Garland, and which had been recovered, from Garland by Mrs. Fescot.
The bill of sale was given in l?83, and on the trial, the foh lowing points were determined %
That the certificate of its probate and registration could no? prove a copy, because the bill of sale did not require registration when it was made; the kw of registration passed since, and, the officer was not entrusted to certify in such case.
Secondly ; the loss of the bill of sale may be proved by this plaintiff, and parol evidence of its contents may be given, there feeing no copy.
Thirdly ; the subscribing witnesses were proven to be dead, and others were suffered to prove the contents.
Fourthly ; it was proved that Goodloe had notice of the pesia 'dency of the suit by Mrs. Pescot, and the record of her recovery was therefore admitted against him as conclusive evidence -of iter superior title. ■
Verdict and judgment for the plaintiff»